DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons for Allowance
 	The claimed invention of “a method of treating multiple sclerosis, comprising administering to a patient in need thereof an effective amount of a cyclopropanated polyunsaturated fatty acid (PUFA) ester having any of the following formulas: CH3(CH2)4(CH=CHCH)2)x(CH2)yCOOR or CH3CH2(CH=CHCH2)x(CH2)yCOOR, wherein x is 2-6, y is 2-6, and R is alkyl; wherein at least one carbon-carbon unsaturated bond in said PUFA is cyclopropanated” is novel and non-obvious. The closest prior art is due to Nishizaki (US 2005/075393) of record. Nishizaki teaches carboxylic acid compounds having cyclopropane ring(s) of the formula (I): wherein R is alkyl or alkenyl optionally having one or more 1,2-cyclopropylene in a carbon chain and/or optionally having cyclopropyl at the end of a chain, X is a single bond or alkylene, wherein the total number of carbon less the number of cyclopropane ring is 10-25, and a pharmaceutically acceptable salt thereof are provided. Nishizaki does not teach the ester moiety, only the terminal carboxylic acid. Further, Nishizaki does not teach treating multiple sclerosis as required by the limitations of the instant claims.

Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 52-57 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627